Name: 1999/562/EC: Commission Decision of 12 July 1999 on the exchange of letters concerning the certificate referred to in the second indent of point 6 of the Agreement between the European Community and the Republic of Hungary on the reciprocal establishment of tariff quotas for certain wines (notified under document number C(1999) 2054)
 Type: Decision
 Subject Matter: trade policy;  beverages and sugar;  international trade;  European construction;  Europe;  tariff policy
 Date Published: 1999-08-12

 Avis juridique important|31999D05621999/562/EC: Commission Decision of 12 July 1999 on the exchange of letters concerning the certificate referred to in the second indent of point 6 of the Agreement between the European Community and the Republic of Hungary on the reciprocal establishment of tariff quotas for certain wines (notified under document number C(1999) 2054) Official Journal L 212 , 12/08/1999 P. 0031 - 0031COMMISSION DECISIONof 12 July 1999on the exchange of letters concerning the certificate referred to in the second indent of point 6 of the Agreement between the European Community and the Republic of Hungary on the reciprocal establishment of tariff quotas for certain wines(notified under document number C(1999) 2054)(1999/562/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 93/723/EC of 23 November 1993 concerning the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the Republic of Hungary on the reciprocal establishment of tariff quotas for certain wines(1), and in particular Article 3 thereof,(1) Whereas the second indent of point 6 of the Agreement in the form of an Exchange of Letters between the European Community and the Republic of Hungary on the reciprocal establishment of tariff quotas for certain wines, signed in Brussels on 29 November 1993(2), stipulates that the grant of tariff concessions is subject to presentation of a certificate issued by a mutually recognised official body appearing on a list to be drawn up jointly, to the effect that the wine in question complies with points 1, 2 and 4 of the Agreement;(2) Whereas the Commission, on behalf of the Community, and Hungary have agreed implementing rules for the above certificate; whereas these rules should therefore be approved;(3) Whereas the measures provided for in this Decision and in the attached Exchange of Letters are in accordance with the opinion of the Management Committee for Wine,HAS DECIDED AS FOLLOWS:Article 1The exchange of letters concerning the certificate referred to in the second indent of point 6 of the Agreement between the European Community and the Republic of Hungary on the reciprocal establishment of tariff quotas for certain wines is hereby approved on behalf of the Community.The text of the exchange of letters is attached to this Decision.Article 2This Decision shall be published in the Official Journal of the European Communities.Done at Brussels, 12 July 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 337, 31.12.1993, p. 83.(2) OJ L 337, 31.12.1993, p. 84.